Exhibit 10.1

SECURITYHOLDER AGREEMENT

This SECURITYHOLDER AGREEMENT, dated as of February 6, 2018 (as it may be
amended from time to time, this “Agreement”), is made by and between Identiv,
Inc., a Delaware corporation (“Acquirer”), and each of the Company Shareholders
and Company Noteholders of 3VR Security, Inc., a California corporation (the
“Company”), who are party hereto and the Management Carve-out Participants
(each, a “Holder” and collectively, the “Holders”). Capitalized terms used in
this Agreement but not defined herein have the meanings assigned to them in the
Agreement and Plan of Merger, dated February 6, 2018 (the “Merger Agreement”),
by and among Acquirer, Eagle Acquisition, Inc., a California corporation and
wholly owned subsidiary of Acquirer (“Merger Sub”), the Company and the
Securityholder Representative. This Agreement shall become effective as of the
date of the Merger Agreement, provided, however, that the rights and obligations
set forth in Articles V and VI hereof shall only be effective at, and contingent
upon, the Closing; provided that, if the Closing does not occur for any reason
this entire Agreement shall be null and void ab initio.

RECITALS

A. Acquirer, Merger Sub, the Company and the Securityholder Representative have
entered into the Merger Agreement pursuant to which, among other things, Merger
Sub will, at the Effective Time, be merged with and into the Company, and the
Company will be the surviving company and will become a wholly-owned subsidiary
of Acquirer (the “Merger”).

B. In connection with the Merger, at Closing, Acquirer will, among other things,
issue shares of its common stock (“Acquirer Shares”) to the Holders, and
following the Closing, the Holders will be eligible to receive additional
Acquirer Shares in the event certain conditions set forth in the Merger
Agreement are met.

C. Each of the parties hereto wishes to set forth in this Agreement certain
terms and conditions regarding the Holder’s ownership of the Acquirer Shares and
certain rights and obligations related thereto.

D. In furtherance of the purposes of the Merger Agreement and as a condition to
the willingness of Acquirer and Merger Sub to enter into the Merger Agreement,
the Holders have agreed to the matters set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES

Each Holder, with respect to such Holder only, represents and warrants to and
for the benefit of Acquirer as follows as of the date such Holder became a party
to this Agreement and as of the Closing Date:



--------------------------------------------------------------------------------

Section 1.1 Organization; Authority; No Conflicts.

(a) If such Holder is an entity, such Holder is duly organized, validly existing
and in good standing in its jurisdiction of organization. Such Holder has all
requisite power and authority (and, if such Holder is an individual, has full
legal capacity and is competent) to execute and deliver this Agreement, to
perform such Holder’s obligations hereunder and to consummate the transactions
contemplated hereby. If such Holder is an entity, the execution and delivery of
this Agreement have been duly and validly authorized by such Holder and no other
proceedings on the part of such Holder (including its board of directors (or
comparable managing body)) are necessary to authorize the execution and delivery
of this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by such Holder. This Agreement
constitutes the legal, valid and binding obligation of such Holder, enforceable
against such Holder in accordance with its respective terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

(b) The execution, delivery and performance by such Holder of this Agreement and
the consummation by such Holder of the transactions contemplated hereby do not
and will not (i) conflict with or violate the certificate of incorporation or
bylaws or equivalent organizational documents of such Holder (if any), or
(ii) conflict with or violate any Legal Requirement of the United States or any
other jurisdiction in which such Holder is organized or by which such Holder is
bound or affected existing as of the date such Holder became a party to this
Agreement, or (iii) conflict with any order of any Governmental Entity existing
as of the date such Holder became a party to this Agreement.

Section 1.2 Ownership. As of the date such Holder became party to this
Agreement, such Holder owns, and as of immediately prior to the Effective Time,
such Holder will own, beneficially or of record, and has (and will have) good
and valid title to, those shares of Company Capital Stock and those Company
Notes (collectively, and each as listed on such Holder’s signature page set
forth hereto, the “Securities”), set forth next to such Holder’s name on such
Holder’s signature page set forth hereto free and clear of all Encumbrances
(except Permitted Encumbrances). The Securities are the only securities, or
rights to acquire securities, of the Company or any of its subsidiaries that are
owned beneficially or of record by such Holder. Such Holder has not previously
granted any proxy with respect to the Company Capital Stock set forth next to
such Holder’s name on such Holder’s signature page set forth hereto that will
impair such Holder’s ability to perform such Holder’s obligations hereunder.
Notwithstanding anything contained herein, this Section 1.2 shall not apply to
the Management Carve-out Participants.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

NOTE CONVERSION AND REPAYMENT

Section 2.1 Note Conversion and Repayment. Notwithstanding anything to the
contrary in the Company Notes or the related note purchase agreements or other
agreements pursuant to which Company Notes were issued, at the Effective Time,
the entire outstanding principal and the unpaid accrued interest outstanding on
the Company Notes shall become due and payable and converted into the right to
receive that portion of the Merger Consideration as set forth in the Merger
Agreement as being payable or issuable, as applicable, to the Company
Noteholders, including Section 1.6 of the Merger Agreement. The Company
Noteholders agree to the repayment of the Company Notes from the Merger
Consideration as provided in the Merger Agreement, including Section 1.6 of the
Merger Agreement. The Company Noteholders hereby agree that the terms of the
Company Notes are hereby amended to the extent necessary to permit the
cancellation of the Company Notes, and the repayment of the principal and
interest thereon as provided in the Merger Agreement. In addition, any notice of
the Merger or any other transaction required under the Company Notes or the note
purchase agreements or other agreements pursuant to which Company Notes were
issued is hereby waived.

Section 2.2 Acknowledgment; Release of Lien. The Company Noteholders hereby
acknowledge that, effective as of the Closing, (a) such Holder’s right to
receive a portion of the Merger Consideration as provided in the Merger
Agreement shall fully satisfy the Company’s obligations to the Company
Noteholders with respect to the Company Notes (including all obligations to pay
interest, fees or other premiums) or any other agreement or commitment (written
or oral) to issue capital stock or other convertible securities or make any
payment of any kind with respect to the Company Notes, (b) such Company
Noteholder automatically releases any and all security interests and liens that
such Company Noteholder holds on any assets of the Company in respect of the
Company Notes and authorizes the Company or Acquirer or any of their respective
designees or representatives to file UCC-3 termination statements or related
documents to evidence such release, and (c) the Security Agreement by and among
the Company and the Company Noteholders party thereto dated as of September 26,
2013 (as amended, the “Security Agreement”) is hereby terminated in all respects
(and, with respect to this clause (c), the Company Noteholder party hereto that
constitutes the collateral agent under the Security Agreement acknowledges and
agrees to the foregoing in this clause (c) in such Company Noteholder’s capacity
as such collateral agent). The Company Noteholders further acknowledge and waive
any breach or event of default that occurred or may have occurred under the
Company Notes (including, without limitation, the lapse of the maturity date) or
any other agreement entered into with the Company.

Section 2.3 General. The Company Noteholders party hereto represent the Company
Noteholders holding an aggregate principal amount of Company Notes sufficient to
constitute the requisite approval necessary under the Company Notes and the
Security Agreement to amend the Company Notes, terminate the Security Agreement
and take all such other actions, under this Article II.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

INDEMNIFICATION; WAIVER; RELEASE

Section 3.1 Indemnification.

(a) Each Holder has reviewed a copy of the Merger Agreement and understands the
terms of the Merger Agreement and agrees (1) to be bound by the terms and
conditions of the provisions of Article 7 of the Merger Agreement, to the extent
purporting to bind or be applicable to the Holders, including, without
limitation, the designation and empowerment of the Securityholder
Representative, any and all provisions relating to the Holdback Shares, the
Expense Fund Amount, the Earnout Consideration, the Contingent Consideration and
any and all indemnification obligations of the Consideration Recipients
contained in the aforementioned provisions, subject to the limitations on
liability of the Consideration Recipients contained therein, and the limitations
on liability set forth in Article 7 of the Merger Agreement with respect to the
actions of the Securityholder Representative and (2) that such Holder will not
assert any defense to the enforcement of the aforementioned provisions of the
Merger Agreement on the grounds that such Holder is not familiar with the Merger
Agreement.

(b) Each Holder acknowledges and agrees that such Holder may be entitled to a
portion of the Holdback Shares, Expense Fund Amount, Earnout Consideration and
Contingent Consideration, if any, only as and when such amount is payable to
such Holder as a Consideration Recipient in accordance with the provisions of
the Merger Agreement, and that such payment is a contingent right subject to the
indemnification and other provisions of the Merger Agreement.

Section 3.2 Waiver. Each Holder hereby waives any and all rights to contest or
object to the execution and delivery of the Merger Agreement and the
consummation of the Merger and the other transactions provided for in the Merger
Agreement or to seek damages or other legal or equitable relief in connection
therewith (except as otherwise provided in the Merger Agreement).

Section 3.3 Release of Claims. Effective for all purposes as of the Closing
Date:

(a) Each Holder acknowledges and agrees, on behalf of such Holder and each of
such Holder’s current or former affiliates, officers, directors, employees,
managers, partners, principals, advisors, agents, servants, stockholders,
members, investors, equity holders or other representatives (including
attorneys, accountants, consultants, bankers and financial advisors), heirs,
beneficiaries, estates, executors, administrators, trustees, successors or
assigns (each a “Releasing Party”) that (A) such Releasing Party (i) has no
Claims (as defined below), (ii) has not transferred or assigned or purported to
transfer or assign, any Claims and (iii) shall not transfer or assign or purport
to transfer or assign any Claims, in each case, relating to the Company, against
the Company, Acquirer, or Merger Sub, or their respective current or former
affiliates, officers, directors, employees, managers, partners, principals,
advisors, agents, shareholders, members, or other representatives (including
attorneys, accountants, consultants, bankers and financial advisors), heirs,
beneficiaries, estates, executors, administrators, trustees, successors or
assigns (collectively, the “Released Parties”) and (B) such Releasing Party
hereby irrevocably and unconditionally releases and forever discharges the
Released Parties from any and all claims, demands, allegations, assertions,
complaints, controversies, charges, duties, grievances, rights, causes of
action, suits, liabilities, debts, obligations, promises, commitments,
agreements, guarantees, endorsements, duties, damages, costs, losses, debts and
expenses (including attorneys’ fees and costs incurred) of any nature whatsoever
(whether direct or indirect, known or unknown, disclosed or undisclosed, matured
or unmatured, accrued or unaccrued, asserted or unasserted, absolute or
contingent, determined or conditional, express or implied, fixed or variable and
whether vicarious, derivative, joint, several or secondary), in each case,
relating to the Company (collectively, “Claims”); provided, that the foregoing
release shall not cover (x) the rights of any Releasing Party under the Merger
Agreement or this Agreement, (y) rights to any unpaid salary or other employee
benefits payable to any Releasing Party in the ordinary course of business, or
(z) any rights to exculpation, indemnification or advancement of expenses that
any Releasing Party (or any representative of a Releasing Party who has provided
services to the Company as an officer or director) are entitled to from the
Company, pursuant to its articles of incorporation and/or bylaws, D&O insurance,
applicable law or the terms of the Merger Agreement or other contract which
provides for indemnification of such Person by the Company. Such Releasing Party
acknowledges and agrees that such Releasing Party is familiar with Section 1542
of the Civil Code of the State of California (“Section 1542”), which provides as
follows:

 

-4-



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Such Releasing Party hereby waives and relinquishes any rights and benefits that
such Releasing Party may have under Section 1542 or any similar statute or
common law principle of any jurisdiction. Such Releasing Party acknowledges that
such Releasing Party may hereafter discover facts in addition to or different
from those that such Releasing Party now knows or believes to be true with
respect to the subject matter of this release, but it is such Releasing Party’s
intention to fully and finally and forever settle and release any and all Claims
(other than as set forth in the proviso included in the first sentence of this
Section 3.3(a)) that do now exist, may exist or heretofore have existed with
respect to the subject matter of this release. In furtherance of this intention,
the releases contained in this Section 3.3 shall be and remain in effect as full
and complete releases with respect to the matters covered by the releases
herein, notwithstanding the discovery or existence of any such additional or
different facts. Such Releasing Party acknowledges and agrees that such
Releasing Party (x) has read this release and understands its terms and has been
given an opportunity to ask questions of the Company’s and Acquirer’s
representatives and (y) does not rely, and has not relied, on any representation
or statement not set forth in this release made by any representative of the
Company or Acquirer or any other person with regard to the subject matter, basis
or effect of this release or otherwise.

(b) Each Holder acknowledges and understands (on behalf of such Holder and such
other Releasing Parties) that the release contained herein and the agreement to
be bound by the indemnification provisions described in this Agreement are
conditions to the receipt of any Merger Consideration pursuant to the Merger
Agreement.

ARTICLE IV

OTHER AGREEMENTS

Section 4.1 Transfer of Shares. Each Holder hereby agrees that such Holder will
not, without the prior written consent of Acquirer, Transfer or encumber or
otherwise dispose of any of such Holder’s Securities (or any interest therein)
prior to the earlier of the Effective Time, the termination of this Agreement
and the termination of the Merger Agreement; provided, however, that Holder may,
(a) if Holder is an entity, distribute Securities to its partners, members and
equity holders, (b) if Holder is an individual, transfer the Securities to any
member of Holder’s immediate family, or to a trust for the benefit of Holder or
any member of Holder’s immediate family for estate planning purposes, and
(c) transfer Securities upon the death of Holder; provided further, that any
such transfer shall be permitted only if the transferee agrees in writing to be
bound by all of the terms of this Agreement. “Transfer” means (i) any direct or
indirect sale, assignment, disposition or other transfer of, or agreement to
transfer, either voluntary or involuntary, or (ii) to enter into any swap or any
other agreement, transaction or series of transactions that hedges or transfers,
in whole or in part, directly or indirectly, the economic consequence of the
ownership of securities, whether any such transaction, swap or series of
transactions is to be settled by delivery of securities, in cash or otherwise.

 

-5-



--------------------------------------------------------------------------------

Section 4.2 Securityholder Representative. Each Holder hereby ratifies the
appointment of the Securityholder Representative as contemplated by Sections 7.8
and 7.9 of the Merger Agreement with all powers described therein.

Section 4.3 Public Announcements. From and after the date hereof, each Holder
agrees that such Holder shall not issue any press release or otherwise make any
public statements with respect to this Agreement or the Merger Agreement or the
transactions contemplated hereby and thereby prior to obtaining the written
approval of Acquirer and, to the extent prior to the Closing Date, the Company,
except that, to the extent disclosure may be required by applicable Legal
Requirements, such Holder may make any required disclosure if it uses
commercially reasonable efforts to give Acquirer and the Company, if applicable,
reasonable opportunity to seek an appropriate protective order.

Section 4.4 Termination of Certain Holder’s Rights. Conditioned upon and
effective immediately prior to the Effective Time, each Company Shareholder
hereby waives any and all rights of tag along, first refusal, first offer,
limitations on consideration or any similar rights arising of or relating to the
Merger and the transactions contemplated hereby and thereby, that such Company
Shareholder may have under the Company’s articles of incorporation and bylaws,
each as amended from time to time, and under the Company’s Fourth Amended and
Restated Investor Rights Agreement, by and between the Company and the
individuals and entities listed on Exhibit A attached thereto, dated as of
December 10, 2010 (as amended from time to time) (the “Rights Agreements”).
Conditioned upon and effective immediately prior to the Effective Time, each
Company Shareholder consents and agrees to the termination of the following
agreements to the extent they are a party thereto:

 

  •   Rights Agreements;

 

  •   Fourth Amended and Restated Right of First Refusal and Co-Sale Agreement,
by and between the Company and the individuals and entities listed on Exhibit A
attached thereto, dated as of December 10, 2010, as amended to time; and

 

  •   Fourth Amended and Restated Voting Agreement, by and between the Company
and the individuals and entities listed on Exhibit A attached thereto, dated as
of December 10, 2010, as amended from time to time.

 

-6-



--------------------------------------------------------------------------------

The Company Shareholders party hereto hold the requisite number of shares of
Company Capital Stock as required under the documents and agreements referenced
in this Section 4.4 in order to effect all such actions set forth under this
Section 4.4.

Section 4.5 Further Assurances. Each of the parties shall use commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under all Legal
Requirements or otherwise to consummate and make effective the transactions
contemplated by this Agreement.

Section 4.6 Waiver of Dissenters’ Rights. Each Company Shareholder hereby
irrevocably waives any and all appraisal rights or dissenters’ rights in
connection with the Merger Agreement and the form, terms and provisions thereof
and the consummation by the Company of the transactions contemplated thereby,
including the Merger, to which such Company Shareholder may otherwise be
entitled in accordance with Chapter 13 of the California Corporations Code or
otherwise.

ARTICLE V

RESTRICTED ACTIVITIES

Section 5.1 Lock-up.

(a) Each Holder agrees not to sell, pursuant to this Article V, Rule 144 of the
Securities Act of 1933, as amended (the “Securities Act”), or otherwise, (i) any
of the Closing Share Consideration received by such Holder during the six-month
period beginning on the date of the Closing until the six-month anniversary of
Closing and (ii) more than 50% of the Closing Share Consideration received by
such Holder during the period beginning on the day following the six-month
anniversary of the Closing and ending on the nine-month anniversary of Closing.
Beginning on the day following the nine-month anniversary of the Closing, there
shall be no further sale restriction pursuant to this Section 5.1(a).

(b) Notwithstanding anything to the contrary in the foregoing, the restrictions
set forth in this Section 5.1 shall not apply to (i) any Transfer by the Holder
to any of its Affiliates or any limited partner, member, shareholder or
stockholder of the Holder, provided that such Affiliate(s) or other
transferee(s) agree in writing, in form and substance reasonably satisfactory to
Acquirer to be bound by the terms and conditions of this Agreement, (ii) a
Transfer to any party or parties not affiliated with the Holder who are
acquiring majority control of Acquirer in a merger, tender offer or other
transaction approved or recommended by the Acquirer board of directors, (iii) as
a bona fide gift or gifts, provided that the donee or donees thereof agree in
writing, in form and substance reasonably satisfactory to Acquirer, to be bound
by the terms and conditions of this Agreement, (iv) to any trust, partnership,
limited liability company or other entity for the direct or indirect benefit of
the Holder or an immediate family member of the Holder; provided that the
trustee of the trust or such other transferee agrees in writing, in form and
substance reasonably satisfactory to Acquirer, to be bound by the terms and
conditions of this Agreement; provided, further that any such transfer shall not
involve a disposition for value; or (v) transfers to Acquirer to effect
withholding or surrender of any of the Holder’s Acquirer Shares to satisfy tax
withholding obligations.

 

-7-



--------------------------------------------------------------------------------

(c) Any Transfer or attempted Transfer of Acquirer Shares in violation of this
Section 5.1 shall, to the fullest extent permitted by applicable law, be null
and void ab initio, and Acquirer shall not, and shall instruct its transfer
agent and other third parties not to, record or recognize any such purported
transaction on the share register of Acquirer.

ARTICLE VI

REGISTRATION RIGHTS

Section 6.1 Definitions. The following definitions will apply to this Article
VI:

(a) “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any Registration Statement under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Acquirer with the SEC.

(b) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (i) filing a Registration Statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such Registration Statement or
(ii) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement on Form S-3.

(c) “Registrable Securities” means (A) the Closing Share Consideration and the
Closing Management Carveout Shares received by the Holders and (B) any equity
securities issued or issuable directly or indirectly with respect to the
securities referred to in the foregoing clause (A) by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization; provided that, once issued, such securities will cease to
constitute Registrable Securities upon the earliest to occur of (i) when they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) following the Closing Date, when they may be sold pursuant to Rule 144
without limitation thereunder on volume or manner of sale, (iii) when they shall
have ceased to be outstanding or (iv) when they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities and (v) on the date the
Registration Statement that becomes effective to register the Closing Share
Consideration pursuant hereto expires. No Registrable Securities may be
registered under more than one Registration Statement at one time.

(d) “Registration Expenses” means all expenses incurred by the Acquirer in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Article VI, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for
Acquirer, blue sky fees and expenses, and expenses of the Acquirer’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, but shall not include Selling Expenses.

(e) “Registration Statement” means the prospectus and other documents filed with
the SEC to effect a registration under the Securities Act.

(f) “SEC” means the Securities and Exchange Commission.

 

-8-



--------------------------------------------------------------------------------

(g) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel and other advisors for any Holder and all similar
commissions relating to a Holder’s disposition of Registrable Securities.

Section 6.2 Registration Rights. Acquirer covenants and agrees as follows:

(a) Subject to the terms and conditions of this Agreement and the Acquirer’s
receipt of information from each Holder that is required to be included in a
Registration Statement regarding the Holder, within seventy-five (75) days after
the Closing Date, Acquirer shall prepare and file with the SEC a Form S-3
covering the Registrable Securities and shall use its reasonable best efforts to
have such Registration Statement be declared effective as soon as reasonably
practicable after filing. The Acquirer shall use commercially reasonable efforts
to keep such Form S-3 continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities until the
earlier of December 31, 2020 and the date that all such shares covered by it are
sold or are able to be sold by the holders thereof by relying on Rule 144
without any restriction, including volume limitation.

(b) The Acquirer shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Form S-3): (i) with respect
to securities that are not Registrable Securities; or (ii) if the Acquirer has
notified the Holders that in the good faith judgment of the board of directors
of Acquirer, it would be materially detrimental to the Acquirer or its security
holders for such registration to be effected at such time, in which event the
Acquirer shall have the right to defer such registration for a period of not
more than 60 Business Days.

Section 6.3 Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Acquirer. All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Holders pro rata on the basis of
the aggregate offering or sale price of the securities so registered.

Section 6.5 Obligations of the Acquirer. Whenever required to effect the
registration of any Registrable Securities or facilitate the distribution of
Registrable Securities pursuant to an effective Form S-3, the Acquirer shall, as
expeditiously as reasonably practicable:

(a) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
Registration Statement and, subject to this Section 6.3, keep such Registration
Statement effective or such prospectus supplement current for the periods
required by Section 6.2(a).

(b) Prepare and file with the SEC such amendments and supplements to the
applicable Registration Statement and the prospectus or prospectus supplement
used in connection with such Registration Statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement.

 

-9-



--------------------------------------------------------------------------------

(c) Use its commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by any
Holder, to keep such registration or qualification in effect for so long as such
Registration Statement remains in effect, and to take any other action which may
be reasonably necessary to enable such Holder to consummate the disposition in
such jurisdictions of the securities owned by any Holder; provided that, the
Acquirer shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

(d) Use commercially reasonable efforts to procure the cooperation of the
Acquirer’s transfer agent in settling any sale or transfer of Registrable
Securities.

(e) If requested by the Holder, promptly include in a prospectus supplement or
amendment such information as the Holder may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such amendment as soon as
practicable after the Acquirer has received such request.

Section 6.6 Suspension of Sales. Upon receipt of written notice from the
Acquirer that a Registration Statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that the Acquirer’s board of directors
has determined in good faith that circumstances exist that make inadvisable use
of such Registration Statement, prospectus or prospectus supplement, the Holders
shall forthwith discontinue disposition of Registrable Securities until such
Holder has received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Acquirer that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Acquirer, such Holder shall deliver to the Acquirer
all copies, other than permanent file copies then in such Holder’s possession,
of the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities in use at the time of receipt of such notice. The total
number of days that any such suspension described in this paragraph may be in
effect in any 180-day period shall not exceed 60 Business Days.

Section 6.7 Obligations of the Holders.

(a) Discontinuance of Distribution. The Holders agree that, upon receipt of any
notice from the Acquirer of the occurrence of any event of the kind described in
Section 6.6 hereof, the Holders shall immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement covering such
Registrable Securities until the Holders’ receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.6 hereof or receipt
of notice that no supplement or amendment is required and that the Holders’
disposition of the Registrable Securities may be resumed. Acquirer may provide
appropriate stop orders to enforce the provisions of this Section 6.7.

 

-10-



--------------------------------------------------------------------------------

(b) Compliance with Prospectus Delivery Requirements. The Holders covenant and
agree that they shall comply with the prospectus delivery requirements of the
Securities Act as applicable to them or an exemption therefrom in connection
with sales of Registrable Securities pursuant to any Registration Statement
filed by Acquirer pursuant to this Agreement.

(c) Notification of Sale of Registrable Securities. The Holders covenant and
agree that they shall notify Acquirer following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.

(d) Confidentiality. In the event the filing of any Registration Statement,
prospectus or prospectus supplement is deferred pursuant to Section 6.6, or a
Holder’s ability to trade is suspended pursuant to Section 6.6, the Holders
agree to treat such information confidentially and to not make public such
information.

Section 6.8 Termination of Registration Rights. The Holder’s registration rights
as to any securities held by such Holder shall terminate on the date such
securities cease to qualify as Registrable Securities.

Section 6.9 Furnishing Information.

(a) No Holder shall use any free writing prospectus (as defined in Rule 405) in
connection with the sale of Registrable Securities without the prior written
consent of the Acquirer.

(b) It shall be a condition precedent to the obligations of the Acquirer to take
any action pursuant to Section 6.5 that the Holder shall furnish to the Acquirer
such information regarding themselves, the Registrable Securities held by them
and the intended method of disposition of such securities as shall be reasonably
required to effect the registered offering of its Registrable Securities.

 

-11-



--------------------------------------------------------------------------------

Section 6.10 Registration Statement Indemnification.

(a) The Acquirer shall indemnify and hold harmless each holder of Registrable
Securities and, if such holder is a person other than an individual, such
holder’s officers, directors, managers, members, partners, stockholders and
Affiliates, each underwriter, and each other Affiliate, if any, who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) any of the
foregoing Persons, against all claims, losses, damages and liabilities (or
actions in respect thereof) to which any of the foregoing Persons may become
subject under the Securities Act or otherwise, insofar as such claims, losses,
damages and liabilities (or actions in respect thereof) arise out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, prospectus, preliminary prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of a prospectus, preliminary
prospectus or free writing prospectus, in light of the circumstances under which
they were made) not misleading; and shall reimburse such Persons for any
reasonable legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such claims, losses, damages and
liabilities (or actions in respect thereof); provided, however, that the
Acquirer shall not be required to provide indemnification pursuant to this
Section 6.10(a) (i) where the claims, losses, damages and liabilities (or
actions in respect thereof) are caused by or contained in any information
furnished in writing to the Acquirer by such holder expressly for use therein,
(ii) where the claims, losses, damages and liabilities (or actions in respect
thereof) are caused by such holder’s failure to deliver a copy of the
Registration Statement, prospectus, preliminary prospectus, free writing
prospectus (as defined in Rule 405 under the Securities Act or any successor
rule thereto) or any amendments or supplements thereto (if the same was required
by applicable law to be so delivered) after the Acquirer has furnished such
holder with the same prior to any written confirmation of the sale of
Registrable Securities or (iii) offers or sales effected by or on behalf such
holder “by means of” (as defined in Rule 159A) a “free writing prospectus” (as
such term is defined in Rule 405) that was not authorized in writing by the
Acquirer. This indemnity shall be in addition to any liability the Acquirer may
otherwise have.

(b) To the extent permitted by applicable law, each Holder shall, if Registrable
Securities held by such Holder are included for sale in such Registration
Statement, indemnify and hold harmless the Acquirer, each of its directors, each
officer of the Acquirer who shall sign such Registration Statement, each legal
counsel and each underwriter, broker or other Person acting on behalf of the
holders of Registrable Securities and each Affiliate who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
any of the foregoing Persons against all claims, losses, damages and liabilities
(or actions in respect thereof) resulting from any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus,
preliminary prospectus, free writing prospectus (as defined in Rule 405 under
the Securities Act or any successor rule thereto) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, preliminary prospectus or free writing prospectus, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained in any
information so furnished in writing by such holder; and shall reimburse such
Persons for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such claims, losses, damages and
liabilities (or actions in respect thereof); provided, that the obligation to
indemnify shall be several, not joint and several, for each holder and shall not
exceed an amount equal to the net proceeds (after underwriting fees, commissions
or discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity shall be in
addition to any liability the selling holder may otherwise have.

 

-12-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 6.10, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded upon advice of counsel that there may be one or more
legal or equitable defenses available to such indemnified party which are
additional to or conflict with those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity provided hereunder, or (ii) such action seeks
an injunction or equitable relief against any indemnified party or involves
actual or alleged criminal activity, the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified party
without such indemnified party’s prior written consent (but, without such
consent, shall have the right to participate therein with counsel of its choice)
and such indemnifying party shall reimburse such indemnified party and any
Affiliate of such indemnified party for that portion of the fees and expenses of
any counsel retained by the indemnified party which is reasonably related to the
matters covered by the indemnity provided hereunder. If the indemnifying party
is not entitled to, or elects not to, assume the defense of a claim, it shall
not be obligated to pay the fees and expenses of more than one firm of legal
counsel for all parties indemnified by such indemnifying party with respect to
such claim.

(d) If the indemnification provided for in this Section 6.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any claims, losses, damages and liabilities (or actions in respect thereof)
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such claims, losses, damages and
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
the indemnified party on the other in connection with the statements or
omissions which resulted in such claims, losses, damages and liabilities (or
actions in respect thereof) as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in respect of
such contribution shall be limited, in the case of each holder of Registrable
Securities, to an amount equal to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of “fraudulent misrepresentation” within
the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. In the event of the termination of the Merger
Agreement, this Agreement shall terminate immediately upon such date.

Section 7.2 Legends; Securities Act Compliance.

(a) The Holder acknowledges that the Closing Share Consideration to be received
by such Holder will not be registered under the Securities Act or any state
securities laws at such time, and agrees that such shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act, except pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with foreign securities laws, in each case, to the extent applicable.
The Holder agrees that all certificates, book-entry shares or other instruments
representing the Closing Share Consideration to be received by such Holder will
bear a legend substantially to the following effect:

The securities evidenced by this certificate have been issued and sold without
registration under the United States Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state of the United States (a
“State Act”) in reliance upon certain exemptions from registration under said
acts. The securities evidenced by this certificate are subject to a
Securityholder Agreement with certain restrictions on transfer, and further
cannot be sold, assigned or otherwise transferred within the United States
unless such sale, assignment or other transfer is (i) made pursuant to an
effective registration statement under the Securities Act and in accordance with
each applicable State Act or (ii) exempt from, or not subject to, the Securities
Act and each applicable State law.

(b) Notwithstanding Section 7.2(a), at the request of a Holder, (i) at such time
as the restrictions described in the second sentence of the foregoing legend are
no longer applicable to such Holder and (ii) with respect to restrictions that
refer to the Securities Act or other Legal Requirements, upon receipt by the
Acquirer of an opinion of counsel to the effect that the first sentence of the
foregoing legend is no longer required under the Securities Act or other Legal
Requirements, as the case may be (and for which Acquirer will use reasonable
efforts to have corporate counsel to Acquirer to provide such an opinion of
counsel to Acquirer upon request by such Holder), Acquirer will promptly cause
such legend to be removed from any certificate or book-entry share for any
Acquirer Shares held by such requesting Holder.

Section 7.3 Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Acquirer and the Holders who have then received at least
a majority of the Merger Consideration then paid or issued, as applicable, to
the Consideration Recipients thereunder; provided, that, any amendment or waiver
that increases the obligations or liabilities of a Holder shall require the
prior written consent of such Holder. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by applicable law

 

-14-



--------------------------------------------------------------------------------

Section 7.4 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the Acquirer. This Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their permitted successors
and assigns. Any attempted assignment in violation of this Section 7.4 shall be
void.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Legal Requirements or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.

Section 7.6 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

Section 7.7 Entire Agreement. This Agreement, together with the Merger
Agreement, constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto with respect to
the subject matter hereof and thereof.

Section 7.8 Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the internal laws of California applicable to
parties residing in California, without regard applicable principles of
conflicts of law. Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity hereof, including the determination of the scope or applicability of
this agreement to arbitrate shall be determined by Arbitration pursuant to the
terms and conditions set forth in Section 10.7 of the Merger Agreement.

Section 7.9 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

-15-



--------------------------------------------------------------------------------

Section 7.10 Specific Performance. The parties hereto acknowledge and agree that
the parties hereto would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that any non-performance or breach of this Agreement by
any party hereto could not be adequately compensated by monetary damages alone
and that the parties hereto would not have any adequate remedy at law.
Accordingly, in addition to any other right or remedy to which any party hereto
may be entitled, at law or in equity (including monetary damages), such party
may be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of the provisions of
this Agreement without posting any bond or other undertaking. The parties hereto
agree that they will not contest the appropriateness of specific performance as
a remedy.

Section 7.11 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of, and be enforceable by, only the parties
hereto and their successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever.

Section 7.12 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly delivered: (i) upon receipt if delivered
personally; (ii) five (5) Business Days after being mailed by registered or
certified mail, postage prepaid, return receipt requested; (iii) one (1)
Business Day after it is sent by commercial overnight courier service specifying
next day delivery; or (iv) upon transmission if sent via electronic mail or
facsimile with confirmation of receipt to the parties at the following address
(or at such other address for a party as shall be specified upon like notice):

If to the Acquirer, to:

Identiv, Inc.

2201 Walnut Ave Suite 100

Fremont, CA 94538

Email: shumphreys@identiv.com

Attn: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

2550 Hanover Street

Palo Alto, CA 94304

Attention: Stanley F. Pierson

Facsimile: (650) 233-4545

Email: spierson@pillsburylaw.com

If to a Holder, to the address specified on such Holder’s signature page.

[remainder of page left intentionally blank]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

IDENTIV, INC. By:  

 

  Name:   Title:

[Signature Page to Securityholder Agreement]



--------------------------------------------------------------------------------

HOLDER: By:                                     
                                                                      Name:
        Title:         Address:                             
                                                
                                                                                
                             Email
Address:                                                                 

COMMON STOCK AND PREFERRED STOCK

 

Common

  

Series A

  

Series B

  

Series C

  

Series D

  

Series E

              

CONVERTIBLE PROMISSORY NOTES

 

Note Issuance Date

  

Principal Amount

     

[Signature Page to Securityholder Agreement]